256 Ga. 636 (1987)
353 S.E.2d 814
THE STATE
v.
MINCEY.
43926.
Supreme Court of Georgia.
Decided January 28, 1987.
Spencer Lawton, Jr., District Attorney, Jeffrey S. Hendrix, Assistant District Attorney, for appellant.
Michael G. Schiavone, Kermit S. Dorough, Jr., for appellee.
PER CURIAM.
We granted certiorari to the Court of Appeals' opinion in Mincey v. State, 180 Ga. App. 263 (349 SE2d 1) (1986) to consider whether Batson v. Kentucky, 476 U. S. ____ (106 SC 1712, 90 LE2d 69) (1986) should be applied retroactively to cases pending on appeal or not final at the time Batson was decided. The United States Supreme Court has answered the question in favor of retroactivity. Griffith v. Kentucky, 55 USLW 4089 (___ U. S. ___), decided January 13, 1987. The Court of Appeals' opinion was in agreement.
Judgment affirmed. All the Justices concur.